Citation Nr: 1810183	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-17 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia.


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously remanded this matter in April 2015, August 2016 and August 2017.


FINDING OF FACT

Fibromyalgia was not shown in service and is not etiologically related to service.


CONCLUSION OF LAW

Fibromyalgia was not incurred in service.  38 U.S.C. § 1131, 5107(a), 5107A (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As an initial matter, the Veteran has been diagnosed with fibromyalgia.  A March 2011 private treatment record shows that she was diagnosed with fibromyalgia.  A June 2011 VA examination also reflected a diagnosis of fibromyalgia.  Therefore, a current disorder is shown

However, chronic fibromyalgia was not shown in service. As such, entitlement based on an in-service chronic disease or injury is not warranted.  Moreover, fibromyalgia is not listed as chronic diseases under 38 C.F.R. §§ 3.307, 3.309(a); therefore, analysis under continuity of symptomatology is not for application.  Further, it is not one of the enumerated disorders listed as entitled to the one-year presumption, so no further discuss of that theory of entitlement is warranted.  

In addition, she does not assert and the evidence does show that fibromyalgia is due to a service-connected disability so consideration under secondary service-connection is not for application.  Therefore, only direct service-connection will be discussed below.

The Veteran asserts that she twisted her leg at the end of basic training, and that she thereafter has continued to experience swelling of her ankles and legs.  She also stated that she fell on her knees while in service.  She contends that fibromyalgia developed subsequent to these injuries.

Service treatment records dated October 1982 show that the Veteran complained of swelling and pain in both feet for the past week.  A physical examination revealed right Achilles tendon tenderness, and an assessment of stress syndrome.  Service treatment records are silent for complaints, treatment, or diagnosis of fibromyalgia.  Therefore, fibromyalgia or any symptoms reasonably attributed to it were not shown in the service treatment records.

Post-service evidence reflects that in April 2010, the Veteran reported an onset of pain eight years earlier, dating it to approximately 2002.  A March 2011 private treatment record shows that the Veteran was diagnosed with fibromyalgia.  

In a June 2011 VA examination, the Veteran was diagnosed with chronic right ankle sprain and fibromyalgia.  The examiner opined that it was less likely than not that the chronic right ankle sprain and fibromyalgia were a continuation of the Achilles tendon injury shown while in service.  The rationale included that it was not medically rational that either would be caused by an ankle injury over 25 years ago.

In a May 2013 VA Form 9, the Veteran reported that her doctor told her that her fibromyalgia could develop from a sprain or fall or a break, and she denied any major fall in the past 30 years.  She is competent to report what her physician reportedly told her.  An attempt was made to locate these records from the doctor who made this opinion; however multiple attempts were unsuccessful.

In December 2015, the Veteran submitted a private disability benefits questionnaire (DBQ) pursuant to the RO's instructions, after several failed attempts to schedule her for a VA examination.  In an August 2016 remand, the Board found that this DBQ was inadequate as it did not provide a medical opinion addressing the etiology of the Veteran's fibromyalgia.  In addition, the private physician did not address any of the questions raised by the Board in its April 2015 remand. 

In a December 2016 VA opinion, the examiner opined that fibromyalgia was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner found that acute bilateral foot sprain, diagnosed in 1982, resolved without residuals.  The examiner noted that that evidence in the service treatment records was consistent with bilateral foot pain during basic training consistent with accommodation to new protective footwear, for example boots, that resolved.  The examiner reflected that the single entry in the service treatment record for foot pain with callouses and tenderness at the right Achilles most likely resolved without residuals.  

The examiner found that the more recent medical records between 2008 and 2015 were silent for long term residuals of acute bilateral foot pain that resolved.  Further, the evidence showed that the Veteran went on to secure laborious occupations after separation from service.  Thus, the examiner opined that any current foot pain was less likely as not due to acute condition in 1982 to 1983.  There was no nexus.

In addition, the examiner further stated that the Veteran's fibromyalgia was diagnosed around 2008.  The examiner stated that it was less likely as not the same as or a continuation of illness, injury or event shown in service to include falling onto her knees, knee pain, acute bilateral foot pain described as "stress syndrome," and complaint of swelling in her legs and ankles or other symptoms shown in service over 20 years earlier.  The examiner indicated that the evidence showed an onset of fibromyalgia most likely around 2002 to 2004 based on the Veteran's history as documented in treating provider notes.  

The examiner reflected that the service treatment records were silent to fibromyalgia in service or within one year of separation from service.  No evidence showed a continuation of an in-service condition the same as the current fibromyalgia condition.  The examiner noted that service treatment records in 1983 which related to hip pain, but found that they were silent to ongoing widespread pain of unclear etiology.  The examiner said that fibromyalgia was a medically diagnosed partially explained medical condition of unclear etiology.  There was compelling evidence in the specific case to show the onset of the condition around 2002, about 20 years after separation from service.  The examiner concluded that there was no nexus.  This evidence weighs against the claim.

The December 2016 examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Further, there is no contradicting medical evidence of record.  Therefore, the Board finds the examiner's opinion to be of great probative value.

Thus, the overall medical evidence does not show that the Veteran's fibromyalgia was incurred in or caused by service.

The Board has considered the Veteran's assertions that she injured her ankle and knees in service, which later resulted in her fibromyalgia.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  In this case, she has only made conclusory statements as to the relationship between her appealed disability and service.  The probative medical evidence, including the service treatment records and post-service medical records, do not support her contentions and far outweigh those contentions, as described in detail above. 

Therefore, based on the competent and probative evidence of record, service connection is not warranted for fibromyalgia.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim.  As such, that doctrine is not applicable and the appeal is denied.



ORDER

Service connection for fibromyalgia is denied.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


